The appeal in this case brings for review a final decree of divorce granted on an amended bill of complaint, answer and testimony taken.
The grounds alleged for divorce were in general terms; willful, obstinate and continued desertion of the complainant by defendant for a period of more than one year prior to the institution of suit.
We have carefully considered the evidence in the case and find no substantial evidence to support the decree.
Therefore, same should be reversed and it is so ordered.
Reversed.
WHITFIELD, C.J., and TERRELL, BUFORD and DAVIS, J.J., concur.
                       SUPPLEMENTAL ORDER.